Citation Nr: 1446378	
Decision Date: 10/20/14    Archive Date: 10/30/14

DOCKET NO.  12-02 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include depression.

2.  Entitlement to service connection for a psychiatric disability, other than depression.

3.  Entitlement to service connection for degenerative disc disease, lumbar spine.

4.  Entitlement to service connection for a left arm condition.

5.  Entitlement to service connection for bilateral hand condition.

6.  Entitlement to service connection for bilateral foot condition.

7.  Entitlement to service connection for bilateral ankle condition.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to July 1973. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  A January 2012 rating decision denied the Veteran's service connection claim for a right arm disability.  The Veteran has not submitted a notice of disagreement (NOD) with such decision, and the issue is not before the Board at this time.

Relevant to the Veteran's claim for service connection for a psychiatric disorder, while the RO adjudicated such as a "psychotic disorder," the Board notes that, in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  A review of the claims file reveals additional psychiatric disorders other than "psychotic disorder."  In light of the Court's decision in Clemons, the Board has recharacterized the issue on appeal.

The Board notes that, in addition to the paper claims file, there are two separate paperless claims files associated with the Veteran's claims, a Virtual VA file and a Veterans Benefits Management System (VBMS) file.  A review of the documents in Virtual VA and VBMS reveals the documents are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

The lumbar spine and psychiatric disabilities are decided below.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if any action, on his part, is required.


FINDINGS OF FACT

1.  The Veteran's acquired psychiatric disorder, claimed as depression is due to service.

2.  Service connection for the Veteran's diagnosed alcohol and substance abuse dependence with psychotic features, to include anxiety and paranoia is prohibited under pertinent VA law and regulations.

3.  A lumbar spine disability is not shown during service; arthritis of the lumbar spine is not shown within one year of service; and the weight of the evidence is against a conclusion that a current lumbar spine disability is etiologically related to service.


CONCLUSIONS OF LAW

1.  Affording the Veteran the benefit of the doubt, the criteria for service connection for an acquired psychiatric disorder, to include depression have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  Service connection for substance abuse, to include alcohol and heroin abuse, with psychotic features is barred as a matter of law.  38 U.S.C.A. §§ 105, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.159, 3.301, 3.303 (2013).

3.  The criteria for service connection for a lumbar spine disability, to include on a presumptive basis as a chronic disorder, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (20123).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits. 

With regard to the service connection issues decided below, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in August 2010, May 2011, and July 2011 that fully addressed all required notice elements and was sent prior to the initial AOJ decision in these matters.  The letters informed the Veteran of what evidence was required to substantiate his service connection claims and of his and VA's respective duties for obtaining evidence.  The letters also informed the Veteran of how disability ratings and effective dates are assigned.  See Dingess/Hartman, supra.  Thus, the Board concludes that all required notice has been given to the Veteran. 

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA treatment records have been obtained and considered.  The Board finds significant that all obtainable evidence identified by the Veteran relative to his claims has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal. 

The Veteran was afforded VA examinations in July 2011 and August 2011 with respect to the issues decided herein.  The Board finds that such VA examinations and accompanying opinions are adequate to decide the issues as they are predicated on an interview with the Veteran; a review of the record, to include his service treatment records; and examination.  The opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007)("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issues decided herein has been met.

It is therefore the Board's conclusion that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims decided herein on appeal.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Legal Criteria/Analysis

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may be presumed for certain chronic diseases, such as arthritis, which develop to a compensable degree (10 percent for arthritis) within a prescribed period after discharge from service (one year for arthritis), although there is no evidence of such disease during the period of service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Also, while the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree. 38 C.F.R. § 3.307(c). 

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

The United States Court of Appeals for the Federal Circuit clarified that the law providing for awards of service connection on the basis of continuity of symptomatology is limited to "chronic" diseases (such as arthritis) listed under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002). 

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

The Board notes that it has reviewed all of the evidence of record, to include that contained in the Virtual VA file, with an emphasis on the evidence relevant to the adjudication herein.  Although the Board has an obligation to provide reasons and bases supporting its decisions, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims decided herein.

Acquired Psychiatric Disorder

The Veteran's service treatment records (STRs) include a July 1971 entrance examination that documents no findings related to a psychiatric disability.  Indeed he denied any history of depression or anxiety of any sort.  Clinical evaluation revealed that the Veteran was psychiatrically normal.  

An October 12, 1972 psychiatric hospitalization discharge STR documents the Veteran's report that ever since he joined the military he feels like he has slowly been duped, degraded, and now feels like a dog.  He indicated that ever since March 1972 he felt as if he were being followed and that someone was out to get him.  The examiner also noted that the Veteran revealed that he had extensive drug history that started about three and one-half years prior.  He stated that he has experienced 100 plus acid trips and has shot heroin approximately 75 times.  He did report, however, that he did not have a drug habit and was not strung out.  Psychological testing revealed an obvious psychotic process.  The final diagnosis was schizophrenia, paranoid type, severe- manifested by persecutory ideation, poor interpersonal relationships, and pervasive anxiety.  The examiner noted that the Veteran's routine duties were the stressor.

An October 22, 1972 STR documents that the Veteran was transferred to psychiatric services with a diagnosis of paranoid schizophrenia.  The examiner noted the Veteran's history of suspiciousness.  The Veteran's three and one-half year drug history was also noted.  The Veteran reported that he felt that his contract with the Army had been broken and that he could "no longer take it".  It was noted that the Veteran had been chronically anxious since his sister had a brain tumor removed nine years ago.  The examiner noted no prior history of psychiatric contact.  The Veteran's parents and older brother were also interviewed in his presence; and they corroborated the impression that the Veteran showed no evidence of personality change.  They recalled that his level of functioning had been poor, and that the Veteran had difficulty holding jobs prior to entering the Army.  It was noted that the Veteran becomes easily depressed, and moderate amounts of anxiety.  He had poor insight and chronic nightmares.  The examiner documented that the Veteran demonstrated no evidence of neurosis or psychosis.  He was not homicidal or suicidal.  The diagnoses were immature personality, chronic, severe; manifested by hostility, apathy, chronic anxiety and depression, chronic nightmares, and poor impulse control; and, improper use of drugs, LSD and heroin.  The immature personality was noted to have existed prior to service.

In September 2010, the Veteran submitted a claim for a psychiatric disability.  He indicated that he has experienced feelings of depression, angst, and paranoia dating back to his time spent in Vietnam.

On July 2011 VA examination, the Veteran reported that his psychiatric symptoms began in 1971 as a result of the military breaking his contract.  He stated that he currently experienced depression, anxiety, anger, and paranoia.  He reported that he was not currently receiving any treatment for his condition and that he had only been hospitalized once for psychiatric treatment and that was during his active service.  The Veteran also reported that he was currently abusing drugs and alcohol and that his substance abuse started in the military.  

Mental status evaluation revealed the Veteran was alert and oriented in all spheres; his appearance and hygiene was appropriate; there were no delusions or hallucinations; his thought processes and judgment were impaired; there was no suicidal or homicidal ideation.  The diagnoses were depression, anxiety, paranoia; psychotic disorder, NOS with depressive and anxious symptoms evident.  The examiner noted that the Axis I diagnosis for the substance abuse is polysubstance dependence.  He noted that the substance abuse is related to the diagnosis of psychotic disorder, NOS.  The examiner found that the Veteran's history of multiple uses of LSD and other drugs aggravated or allowed his psychotic symptoms to manifest.  In response to the question "Is it as least as likely as not that the Veteran's depression is due to depression that was treated while in service"- the examiner opined that the Veteran's depressive symptoms are as least as likely due to depression that was treated in the service, because the symptoms are identical to those that are noted in the treatment notes while the Veteran was hospitalized.

The examiner found that the Veteran's anxiety was as least as likely due to anxiety that was treated while in the service.  He noted that the anxiety is secondary to the Veteran's psychotic thinking and personality disorder that was noted while in the military and still present today.  The examiner also found that the Veteran's paranoia was due to the paranoia that was treated in service as the symptoms were chronic and similar to those documented in the service.

Given the above, the Board finds that it is reasonably shown that service connection for an acquired psychiatric disorder, to include depression is warranted.  Significantly, service treatment records show that he was hospitalized for a psychiatric disorder in October 1972.  Post service July 2011 VA examination shows a current psychiatric disorder, to include depression.  Furthermore, the Veteran has provided competent statements of continuity of symptomatology in that his psychiatric problems (including depression) began during his military service.  Also, in July 2011 Dr. L.M.N. wrote that it was at least as likely as not that the Veteran's current depression was due to the depression that was treated in the service as the Veteran's current symptoms are identical to those that are noted in the treatment notes while hospitalized.  With resolution of all reasonable doubt in the Veteran's favor, it is concluded that the evidence supports service connection for an acquired psychiatric disorder, to include depression.  38 U.S.C.A. § 5107(b).

The Board notes that the Veteran has been diagnosed with polysubstance dependence and he has generally asserted that he began to use drugs during service because the military broke the contract with him (the Board also notes that the Veteran reported that he abused drugs three and one-half years prior to his October 1972 in-service hospitalization, i.e., prior to active duty).  Service connection for a primary disability caused by alcoholism is prohibited for all service connection claims filed after October 1, 1990, as in this case.  See 38 U.S.C.A. §§ 105, 1110; 38 C.F.R. §§ 3.1(n), 3.301(d); see also Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001) (noting that 38 U.S.C.A. § 1110 precludes compensation for primary alcohol abuse disabilities and for secondary disabilities that result from primary alcohol abuse).  To the extent that the Veteran has claimed service connection for drug abuse based on his assertion that he began abusing drugs during service (i.e. direct service connection), it must be denied as a matter of law.  Sabonis, supra.  Moreover, the Veteran's psychotic symptoms, to include anxiety and paranoia have been found to have been aggravated by the Veteran's history of multiple uses of LSD and other drugs (i.e., secondary service connection).  Consequently, anxiety and paranoia must be denied as a matter of law.  Sabonis, supra.

Low back disability

The STRs reflect that the Veteran was seen in December 1971 for complaints of low back pain.  Lumbar sprain was diagnosed and the Veteran was referred to physical therapy; however, there is no indication that he ever received physical therapy.  The remaining STRs, including the reports from the November 1972 and May 1973 separation examinations, do not reflect a lumbar spine disability.  The Veteran also denied having recurrent back pain on a report of medical history collected in November 1972, and did not otherwise report having a lumbar spine disability on the medical history. 

Post service VA treatment records dated from 2002 to 2007 show no complaints of or treatment for low back disability.

In June 2010, the Veteran submitted his claim for a lower back condition.  On August 2011 VA examination (Disability Benefits Questionnaire (DBQ)), the Veteran reported that he just has some chronic low back pain but he says it is not that bad.  The examiner indicated that the Veteran was really kind of surprised about the examination regarding his back, because he indicated that his back was not really any kind of problem for him.  Physical examination was unremarkable.  X-rays of the lumbar spine showed moderate disk space narrowing.  The assessment was degenerative disc disease, age acquired.  The examiner noted that it did not appear that the Veteran had actually been examined for his back.  The examiner noted that the Veteran was seen one time during service; however there was no evidence that he underwent an examination; as he was just diagnosed with a strain and was sent for physical therapy which he never did attend.  The examiner noted that there is no evidence in the record that the Veteran ever complained about his back.  The examiner in essence found that because the Veteran was never actually even examined in the military for the back according to the STRs and there is no medical evidence he ever continued to complain about a back disability over a period of the last 40 years; the lumbar spine is not caused by or a result of the military service.

There is no medical opinion contradicting the opinion following the August 2011 VA examination, and the Board finds this opinion to be definitive as to the matter at hand.  Nieves-Rodriguez; Stefl, supra.  As for the Veteran's assertions linking a lumbar spine disability to his military service, as a lay person, he is not competent to provide evidence as to such a complex medical question as to the etiology of his low back disability, which involves an orthopedic process that is not capable of lay observation.  As such, the question of the etiology of Veteran's lumbar spine disability may not be competently addressed by lay evidence, and the Veteran's own opinion linking such disability to his service, is nonprobative evidence.  Moreover, the lack of any evidence of arthritis of the lumbar spine within one year of service precludes a grant of service connection on a presumptive basis as a chronic disease listed at 38 C.F.R. § 3.309(a). 

Based on a review of the in-service and post-service evidence, to include the silent STRs for a lumbar spine disability and the Veteran's specific denial of recurrent back pain at separation from service; and the fact that the earliest indication of a lumbar spine disability is dated in August 2011, over 38 years after separation from service, the undersigned also finds the Veteran's assertions linking a lumbar back disability to an in-service incident to not be credible.  Culver v. Derwinski, 3 Vet. App. 292, 297 (1992) ("It is the duty of the [Board] as the factfinder to determine the credibility of the testimony and other lay evidence.") Statements rendered in contemporaneous documents such as in the medical history collected at separation have much greater probative value than the Veteran's more recent assertions due to their contemporaneous nature.  Further casting doubt on the Veteran's credibility is the fact that it was not for well over three decades after service (in 2010) that the Veteran filed a claim for service connection for a low back disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  Even aside from credibility issues, as indicated above, the Veteran, as a lay person, is not competent to provide evidence as to such a complex medical question as the etiology of any current lumbar spine disability, to include its relationship to any in-service injury. 

In short and given the above, the Board finds that the preponderance of the evidence is against the claim for service connection for a lumbar spine disability.  As such, the benefit of a reasonable doubt doctrine is not applicable with respect to this claim, and the claim for service connection for a lumbar spine disability must therefore be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra. 


ORDER

Service connection for an acquired psychiatric disorder, to include depression is granted.

Service connection for a psychiatric disability, other than depression is denied.

Service connection for degenerative disc disease, lumbar spine is denied.


REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c) (2013).
The Veteran seeks service connection for disabilities to his bilateral hands, bilateral feet, bilateral ankles, and left arm, which he claims all occurred in service.  In his September 2011 notice of disagreement, as well as his January 2012 substantive appeal, the Veteran stated that, as a parachute rigger he made 40 to 50 jumps and as a result of his military duties he experienced pain and continues to experience pain in his hands, feet, ankles, and arms. 

The Veteran's STRs show no complaints of or treatment for his bilateral hands, feet, ankles, or left arm.  The Board notes however, the Veteran is competent to report that as a result of his military duties he experienced pain to his extremities; and that he continues to experience pain.  Moreover, the Veteran's DD-214 shows his military specialty was a parachute rigger.  

To date, the Veteran has not been afforded a VA examination to determine the nature and etiology of any disabilities to his hands, feet, ankles, or left arm.  The Board finds that, in light of his military occupation as a parachute rigger, and the fact that he reported that he made 40 to 50 jumps that resulted in continuous pain to his extremities; such is sufficient to trigger the duty on the part of VA to provide an examination as to these service connection claims.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (recognizing that 38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates a claimed disability may be associated military service for the purposes of a VA examination).  The Veteran should be afforded a VA examination so as to determine the nature and etiology of any disabilities to his bilateral feet, ankles, hands, and left arm.

Finally, as these issues are remanded, any outstanding treatment records, VA or private, relevant to the Veteran's bilateral hands, feet, ankles, and left arm should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any healthcare provider who has treated his bilateral hands; feet, ankles, or left arm.  After securing any necessary authorization from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Following the completion of the above development, and the receipt of any outstanding records, afford the Veteran a VA examination to determine the nature and etiology of any disabilities of his bilateral hands, feet, ankles, and left arm.  The examiner should review the claims folder (to include paper and electronic) and note such review in the examination report.  The examination should include a review of the Veteran's history and current complaints-to specifically include his assertions of continued pain to his extremities due to the 40 to 50 jumps he made while on duty as a parachute rigger; and any tests deemed necessary.

The examiner is asked to furnish an opinion with respect to the following:

(a) Diagnose any disabilities associated with the Veteran's bilateral hands, feet, ankles, or left arm. 

(b) For any current disability of the bilateral hands, feet, ankles, or left arm found to exist, the examiner must express an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that it was incurred in, aggravated by, or otherwise the result of the Veteran's active service, to include his military duties as a parachute rigger as described by the Veteran.

In answering the questions posed above, the examiner is advised that the Veteran is competent to report injuries and symptoms.  The Veteran's statements must be considered in formulating the requested opinion.  If his reports are discounted, the examiner should provide a rationale for doing so.
 
3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence, to include any new evidence received.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


